 



EXHIBIT 10.26

Summary of 2005 Management Incentive Plan for Executive Officers of Applix, Inc.

     On March 9, 2005, the Compensation Committee (the “Compensation Committee”)
of the Board of Directors of Applix, Inc. (the “Company”) established a bonus
program for fiscal year 2005 for the Company’s executive officers (the “2005
Bonus Plan”). Bonuses will be determined in part pursuant to a formula based on
corporate financial performance goals and determined in part on a discretionary
basis by the Compensation Committee based on achievement of individual goals.
The 2005 Bonus Plan is subject to adjustment or modification by the Compensation
Committee at any time. The following summarizes the bonus arrangement for each
of the Company’s executive officers:

David Mahoney

     Mr. Mahoney’s target bonus under the 2005 Bonus Plan is $165,000 (or 60% of
his base salary), comprised of quarterly target bonuses of $28,875 payable
following each quarter based upon the achievement of quarterly corporate
financial goals and an annual target bonus of $49,500 payable after the end of
2005 based upon the achievement of individual goals.

     Quarterly Goals

     Mr. Mahoney’s quarterly bonuses are based on the Company achieving
specified targets for each quarter for revenue (upon which 50% of his quarterly
target bonus is based) and operating income (upon which 50% of his quarterly
target bonus is based). The Company will pay the portion of the quarterly target
bonus tied to revenue if the Company attains at least 88% of the quarterly
revenue target, with (i) 50% payable if the quarterly target is 88% achieved and
an additional 4.1667% payable for each percentage point of achievement above 88%
to 100% achievement, (ii) 100% payable if the quarterly target is 100% achieved,
(iii) an additional 3% payable for each percentage point of achievement above
100% to 110%, and (iv) an additional 5% payable for each percentage point of
achievement above 110% to 130% (for a maximum payment of 230% of the bonus
target). The Company will pay the portion of the quarterly target bonus tied to
operating income if the Company attains at least 75% of the quarterly operating
income target, with (i) 25% payable if the quarterly target is 75% achieved and
an additional 3% payable for each percentage point of achievement above 75% to
100%, (ii) 100% payable if the quarterly target is 100% achieved, (iii) an
additional 1.5% payable for each percentage point of achievement above 100% to
110%, and (iv) an additional 2% for each percentage point of achievement above
110% to 120% (for a maximum payment of 135% of the bonus target).

     Annual Goals

     Mr. Mahoney is eligible to receive a bonus of up to $49,500 after the end
of 2005 based on the achievement of individual goals established by the
Compensation Committee for 2005. The Compensation Committee shall determine, in
its discretion, the extent to which Mr. Mahoney has met such individual goals.
In the event of a change in control of the Company, the annual bonus shall be
pro-rated and paid at the time of such change in control.

 



--------------------------------------------------------------------------------



 



Milton Alpern

     Mr. Alpern’s target bonus under the 2005 Bonus Plan is $100,000 (or 50% of
his base salary), comprised of quarterly target bonuses of $17,500 payable
following each quarter based upon the achievement of quarterly corporate
financial goals and an annual target bonus of $30,000 payable after the end of
2005 based upon the achievement of individual goals.

     Quarterly Goals

     Mr. Alpern’s quarterly bonuses are determined in the same manner as
Mr. Mahoney’s set forth above.

     Annual Goals

     Mr. Alpern is eligible to receive a bonus of up to $30,000 after the end of
2005 based on the achievement of individual goals established by Mr. Mahoney for
2005. The Compensation Committee shall determine, in consultation with
Mr. Mahoney, the extent to which Mr. Alpern has met such individual goals. In
the event of a change in control of the Company, the annual bonus shall be
pro-rated and paid at the time of such change in control.

Michael Morrison

     Mr. Morrison’s target bonus under the 2005 Bonus Plan is $180,000 (or 100%
of his base salary), comprised of quarterly target bonuses of $40,500 payable
following each quarter based upon the achievement of quarterly corporate
financial goals and an annual target bonus of $18,000 payable after the end of
2005 based upon the achievement of individual goals.

     Quarterly Goals

     Mr. Morrison’s quarterly bonuses are based on the Company achieving
specified targets for each quarter for revenue (upon which 55% of his quarterly
target bonus is based) and operating income (upon which 45% of his quarterly
target bonus is based). Mr. Morrison’s quarterly bonuses are otherwise
determined in the same manner as Mr. Mahoney’s set forth above.

     Annual Goals

     Mr. Morrison is eligible to receive a bonus of up to $18,000 after the end
of 2005 based on the achievement of individual goals established by Mr. Mahoney
for 2005. The Compensation Committee shall determine, in consultation with
Mr. Mahoney, the extent to which Mr. Morrison has met such individual goals. In
the event of a change in control of the Company, the annual bonus shall be
pro-rated and paid at the time of such change in control.

Craig Cervo

 



--------------------------------------------------------------------------------



 



     Mr. Cervo’s target bonus under the 2005 Bonus Plan is $60,000 (or 30% of
his base salary), comprised of quarterly target bonuses of $12,000 payable
following each quarter based upon the achievement of quarterly corporate
financial goals and an annual target bonus of $12,000 payable after the end of
2005 based upon the achievement of individual goals.

     Quarterly Goals

     Mr. Cervo’s quarterly bonuses are based on the Company achieving specified
targets for each quarter for revenue (upon which 50% of his quarterly target
bonus is based) and operating income (upon which 50% of his quarterly target
bonus is based). The Company will pay the portion of the quarterly target bonus
tied to revenue if the Company attains at least 88% of such quarterly revenue
target, with (i) 50% payable if quarterly target is 88% achieved and an
additional 4.1667% payable for each percentage point of achievement above 88% to
100% achievement, (ii) 100% payable if the quarterly target is 100% achieved,
and (iii) an additional 2% payable for each percentage point of achievement
above 100% to 120% (for a maximum payment of 140% of the bonus target). The
Company will pay the portion of the quarterly target bonus tied to operating
income if the Company attains at least 75% of the quarterly operating income
target, with (i) 25% payable if the quarterly target is 75% achieved and an
additional 3% payable for each percentage point of achievement above 75% to
100%, (ii) 100% payable if the quarterly target is 100% achieved, and (iii) an
additional 1.5% payable for each percentage point of achievement above 100% to
110% (for a maximum payment of 115% of the bonus target).

     Annual Goals

     Mr. Cervo is eligible to receive a bonus of up to $12,000 after the end of
2005 based on the achievement of individual goals established by Mr. Mahoney for
2005. The Compensation Committee shall determine, in consultation with
Mr. Mahoney, the extent to which Mr. Cervo has met such individual goals. In the
event of a change in control of the Company, the annual bonus shall be pro-rated
and paid at the time of such change in control.

 